UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-53962 Resource Real Estate Investors 7, L.P. (Exact name of registrant as specified in its charter) Delaware 26-2726308 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) One Crescent Drive, Suite 203, Navy Yard Corporate Center, Philadelphia, PA19112 (Address of principal executive offices) (Zip code) (215) 231-7050 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes R No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting company R Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No R (Back to Index) (Back to Index) RESOURCE REAL ESTATE INVESTORS 7, L.P. INDEX TO QUARTERLY REPORT ON FORM 10-Q PAGE PART I FINANCIAL INFORMATION ITEM 1. Financial Statements Consolidated Balance Sheets – June 30, 2010 and December 31, 2009(unaudited) 3 Consolidated Statements of Operations − Three and Six Months Ended June 30, 2010 and 2009 (unaudited) 4 Consolidated Statement of Changes in Partners’ Capital − Six Months Ended June 30, 2010 (unaudited) 5 Consolidated Statements of Cash Flows − Six Months Ended June 30, 2010 and 2009 (unaudited) 6 Notes to Consolidated Financial Statements – June 30, 2010 (unaudited) 7 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 16 ITEM 4. Controls and Procedures 16 PART II OTHER INFORMATION ITEM 6. Exhibits 17 SIGNATURES 18 (Back to Index) (Back to Index) PART 1. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS RESOURCE REAL ESTATE INVESTORS 7, L.P. CONSOLIDATED BALANCE SHEETS (unaudited) June 30, December 31, ASSETS Rental property, at cost: Land $ $ Buildings and improvements Personal property Construction-in-progress − Accumulated depreciation and amortization ) ) Cash Restricted cash Tenant receivables, net Prepaid expenses and other assets Deferred financing costs, net Total assets $ $ LIABILITIES AND PARTNERS’ CAPITAL Liabilities: Mortgage notes payable $ $ Accounts payable and accrued expenses Accrued interest Payables due to related parties Prepaid rent Security deposits Total liabilities Partners’ capital Total liabilities and partners’ capital $ $ The accompanying notes are an integral part of these consolidated financial statements. (Back to Index) 3 (Back to Index) RESOURCE REAL ESTATE INVESTORS 7, L.P. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended Six Months Ended June 30, June 30, Revenues: Rental income $ Expenses: Rental operating Management fees – related parties General and administrative Depreciation and amortization Total expenses Income (loss) before other (expense) income ) ) Other (expense) income: Interest expense ) Interest income Net loss $ ) $ ) $ ) $ ) Weighted average number of limited partner units outstanding Net loss per weighted average limited partner unit $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these consolidated financial statements. (Back to Index) 4 (Back to Index) RESOURCE REAL ESTATE INVESTORS 7, L.P. CONSOLIDATED STATEMENT OF CHANGES IN PARTNERS’ CAPITAL FOR THE SIX MONTHS ENDED JUNE 30, 2010 (unaudited) General Partner Limited Partners Total Amount Units Amounts Amount Balance at January 1, 2010 $ $ $ Distributions − − ) ) Redemption, net − ) ) ) Net loss − − ) ) Balance at June 30, 2010 $ $ $ The accompanying notes are an integral part of this consolidated financial statement. (Back to Index) 5 (Back to Index) RESOURCE REAL ESTATE INVESTORS 7, L.P. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) For the Six Months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Depreciation and amortization Amortization of deferred financing costs Changes in operating assets and liabilities: Restricted cash ) Tenant receivables, net Prepaid expense and other assets ) ) Accounts payable and accrued expenses ) Payables due to related parties Accrued interest ) Prepaid rent ) ) Security deposits Net cash provided by operating activities Cash flows from investing activities: Capital expenditures ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Capital contributions − Principal payments on mortgage notes payable ) ) Distributions to limited partners ) ) Offering costs − ) Redemption, net ) − Net cash (used in) provided by financing activities ) Net (decrease) increase in cash ) Cash at beginning of period Cash at end of period $ $ The accompanying notes are an integral part of these consolidated financial statements. (Back to Index) 6 (Back to Index) RESOURCE REAL ESTATE INVESTORS 7, L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2010 (unaudited) NOTE 1 – NATURE OF BUSINESS AND OPERATIONS Resource Real Estate Investors 7, L.P. (“R-7” or the “Partnership”) is a Delaware limited partnership which owns and operates multifamily residential rental properties located in Georgia, Maine and Texas.The Partnership also may invest in interests in real estate mortgages and other debt instruments that are secured, directly or indirectly, by multifamily residential rental properties although the Partnership has no such investments as of June 30, 2010.R-7 was formed on March 28, 2008 and commenced operations on June 16, 2008.The General Partner, Resource Capital Partners, Inc. (“RCP” or “the GP”), is in the business of sponsoring and managing real estate investment limited partnerships and tenant in common programs.RCP contributed $1,000 in cash as its minimum capital contribution to the Partnership.In addition, RCP holds a 5.5% limited partnership interest in the Partnership at both June 30, 2010 and December 31, 2009.RCP is an indirect wholly owned subsidiary of Resource America, Inc. (“RAI”), a publicly traded company (NASDAQ: REXI) operating in the real estate, commercial finance and financial fund management sectors. The Partnership will continue until March 28, 2016, unless terminated earlier in accordance with the First Amended and Restated Agreement of Limited Partnership (the “Agreement”).The GP has the right to extend the Partnership term for one or more periods to a maximum of two years in the aggregate following the initial termination date. The Agreement provides that income is allocated as follows: first, to the Limited Partners (“LPs”) and the GP (collectively, the “Partners”) in proportion to and to the extent of the deficit balances, if any, in their respective capital accounts; second, to the Partners in proportion to the allocations of Distributable Cash (as defined in the Agreement); and third, 100% to the LPs.All losses are allocated as follows: first, 100% to the LPs until the LPs have been allocated losses equal to the excess, if any, of their aggregate capital account balances over the aggregate Adjusted Capital Contributions (as defined in the Agreement); second, to the Partners in proportion to and to the extent of their respective remaining positive capital account balances, if any; and third, 100% to the LPs. Distributable cash from operations, payable monthly, as determined by the GP, is first allocated 100% to the LPs until the LP’s have received their Preferred Return (as defined in the Agreement); and thereafter, 80% to the LPs and 20% to the GP. Distributable cash from capital transactions, as determined by the GP, is first allocated 100% to the LPs until the LPs have received their Preferred Return; second, 100% to the LPs until their Adjusted Capital Contributions have been reduced to zero; and thereafter, 80% to the LPs and 20% to the GP. The consolidated financial statements and the information and tables contained in the notes thereto as of June 30, 2010 are unaudited.Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).However, in the opinion of management, these interim financial statements include all the necessary adjustments to fairly present the results of the interim periods presented.The unaudited interim consolidated financial statements should be read in conjunction with the audited consolidated financial statements included in the Partnership’s Registration Statement on Form 10 for the year ended December 31, 2009.The results of operations for the three and six months ended June 30, 2010 may not necessarily be indicative of the results of operations for the full year ending December 31, 2010. (Back to Index) 7 (Back to Index) RESOURCE REAL ESTATE INVESTORS 7, L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) JUNE 30, 2010 (unaudited) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES A summary of the significant accounting policies consistently applied in the preparation of the accompanying consolidated financial statements follows: Principles of Consolidation The consolidated financial statements include the accounts of the Partnership and its wholly owned subsidiaries, as follows: Subsidiary Leverage Ratio (1) Number of Units Location RRE Tamarlane Holdings, LLC, or Tamarlane Apartments (“Tamarlane”) 68% Portland, ME RRE Bent Oaks Holdings, LLC, or Bent Oaks Apartments (“Bent Oaks”) 57% Austin, TX RRE Cape Cod Holdings,LLC, or Cape Cod Apartments (“Cape Cod”) 57% San Antonio, TX RRE Woodhollow Holdings, LLC, or Woodhollow Apartments (“Woodhollow”) 60% Austin, TX RRE Woodland Hills Holdings, LLC, or Woodland Hills Apartments (“Hills”) 65% Decatur, GA Face value of mortgage divided by total property capitalization, including reserves, escrows, fees and closing costs. All material intercompany transactions and balances have been eliminated. Supplemental Disclosure of Cash Flow Information During the six months ended June 30, 2010 and 2009, the Partnership paid $1,044,572 and $1,029,134, respectively, in cash, for interest. Advertising The Partnership expenses advertising costs as they are incurred.Advertising costs, which are included in rental operating expenses, totaled $87,316 and $70,090 for the six months ended June 30, 2010 and 2009, respectively. Tenant Receivables, net The majority of the Partnership’s receivables are due from tenants.Tenant receivables are stated in the consolidated financial statement at amounts due from tenants net of an allowance for uncollectible receivables.Accounts outstanding longer than the payment terms are considered past due.The Partnership determines its allowance by considering a number of factors, including the length of time receivables are past due, security deposits held, the Partnership’s previous loss history, the tenants’ current ability to pay their obligations to the Partnership, the condition of the general economy and the industry as whole.The Partnership writes off receivables when they become uncollectible.At June 30, 2010 and December 31, 2009, $463 and $914, respectively, is included in the allowance for uncollectible receivables. NOTE 3 − RESTRICTED CASH Restricted cash represents escrow deposits with lenders to be used to pay real estate taxes, insurance, and capital improvements.A summary of the components of restricted cash follows: June 30, December 31, Real estate taxes $ $ Insurance Capital improvements Total restricted cash $ $ (Back to Index) 8 (Back to Index) RESOURCE REAL ESTATE INVESTORS 7, L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) JUNE 30, 2010 (unaudited) NOTE 4 – DEFERRED FINANCING COSTS Deferred financing costs include unamortized costs incurred to obtain financing which are being amortized over the term of the related debt.Accumulated amortization as of June 30, 2010 and December 31, 2009 was $256,773 and $179,646, respectively.Estimated amortization expense of the existing deferred financing costs of the Partnership’s properties for the 12 month periods ending June 30, and thereafter, is as follows: $ Thereafter $ NOTE 5 – MORTGAGE NOTES PAYABLE The following is a summary of mortgage notes payable: Property June 30, December 31, Maturity Date Annual Interest Rate Average Monthly Debt Service Tamarlane $ $ 05/01/2015 4.92% $ Tamarlane 05/01/2015 6.12% $ Bent Oaks 01/01/2019 (7) 5.99% $ Cape Cod 01/01/2019 (7) 5.91% $ Woodhollow 01/01/2019 (7) 6.14% $ Hills 01/01/2016 variable $ Total $ $ Interest only through May 1, 2015. Monthly payment including principal and interest totals $5,315, effective since start date of loan. Interest only through January 1, 2011; monthly payment including principal and interest, effective February 1, 2011, will total $36,653. Interest only through January 1, 2011; monthly payment including principal and interest, effective February 1, 2011, will total $37,776. Interest only through January 1, 2011; monthly payment including principal and interest, effective February 1, 2011, will total $31,890. Interest only through January 1, 2011; monthly payment including principal and interest (approximately $65,000 based on variable rate at the inception date of the loan) will be effective February 1, 2011.Interest is variable and calculated monthly based upon the one month British Bankers Association London Interbank Offered Rate plus 323 basis points, capped at 7% for the term of the loan. Borrower has option to extend one year to January 1, 2020, at which time the rate would convert to the Federal Home Loan Mortgage Corporation Bill Index Rate plus 2.5%. Annual principal payments on the mortgage notes payable for each of the next five years ending June 30, and thereafter, are as follows: $ Thereafter $ (Back to Index) 9 (Back to Index) RESOURCE REAL ESTATE INVESTORS 7, L.P. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS – (Continued) JUNE 30, 2010 (unaudited) NOTE 5 – MORTGAGE NOTES PAYABLE – (Continued) The mortgage notes payable are with recourse only to the properties securing them subject to certain limited standard exceptions, as defined in the mortgage notes, which the GP has guaranteed (“carveouts”).These carveouts relate to the total debt and expire as the notes are paid down. NOTE 6 – RELATED PARTY TRANSACTIONS In the ordinary course of its business operations, the Partnership has ongoing relationships with several related entities.Payables due to related parties are summarized in the following table: June 30, December 31, Payables due to related parties: RCP (a) $ $ Resource Real Estate Management, LLC (“RREML”) (b) Resource Real Estate Management, Inc. (“RREMI”) (c) $ $ (a) RCP is entitled to receive an annual investment management fee, payable monthly, equal to 1% of the gross offering proceeds, net of any LP interest owned by RCP.During the term of the Partnership, RCP must subordinate up to 100% of its annual investment management fee to the receipt by the LPs of their Preferred Return.As of June 30, 2010 and December 31, 2009, the LPs had not received their Preferred Return; therefore, the balance includes $463,113 and $319,666, respectively, of cumulative investment management fees, as well as $3,434 and $4,811, respectively, due to RCP for the reimbursement of advances to cover ordinary operating expenses. (b) RREML is a wholly owned subsidiary of RCP and is entitled to receive property management fees (see footnote 2 to the following table).At June 30, 2010 and December 31, 2009, the balance consists primarily of accrued property management fees. (c) RREMI is an indirect wholly owned subsidiary of RAI which is engaged by RREML as the manager of the Partnership’s properties.During the ordinary course of business, RREMI advances funds for ordinary operating expenses on behalf of the properties; these advances are repaid within a few days. The Partnership is obligated to pay fees and reimbursements of expenses to related parties.These activities are summarized in the following table: Three Months Ended Six Months Ended June 30, June 30, RCP: Investment management fees (1) $ RREML: Property management fees (2) $ RCP is entitled to receive an annual investment management fee, payable monthly, equal to 1% of the gross offering proceeds, net of any LP interest owned by RCP.During the term of the Partnership, RCP must subordinate up to 100% of its annual investment management fee to the receipt by the LPs of their Preferred Return (see footnote (a) to the previous table).For the three and six months ended June 30, 2010 and 2009, the LPs did not receive their Preferred Return and these fees were subordinated and accrued, but not paid. RREML is entitled to receive monthly property management fees equal to 5% of the gross operating revenues from the Partnership’s 100% owned properties, for managing the Partnership’s properties or obtaining and supervising third-party managers.RCP may in its discretion, from time to time, defer payment of all or any portion of the fees and accrue the same (see footnote (b) to the previous table). (Back to Index) 10 (Back to Index) ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION A RESULTS AND OPERATIONS (unaudited) This report contains certain forward-looking statements.Forward-looking statements relate to expectations, beliefs, projections, future plans and strategies, anticipated events or trends and similar expressions concerning matters that are not historical facts.In some cases, you can identify forward-looking statements by terms such as “anticipate,” “believe,” “could,” “estimate,” “expects,” “intend,” “may,” “plan,” “potential,” “project,” “should,” “will” and “would” or the negative of these terms or other comparable terminology.Such statements are subject to the risks and uncertainties more particularly described in Item 1A, under the caption “Risk Factors,” in our Registration Statement on Form 10 for the year ended December 31, 2009 and in other of our public filings with the Securities and Exchange Commission.These risks and uncertainties could cause actual results to differ materially.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof.We undertake no obligation to publicly revise or update these forward-looking statements to reflect events or circumstances after the date of this report, except as may be required under applicable law. Overview We are a Delaware limited partnership that was formed on March 28, 2008 and commenced operations on June 16, 2008.Through wholly owned subsidiaries, we own in fee and operate multifamily residential rental properties located in Georgia, Maine and Texas which we refer to as our Properties.We also may invest in interests in real estate mortgages and other debt instruments that are secured, directly or indirectly, by a multifamily residential rental property or an interest in an entity that directly owns such a property.As of June 30, 2010, we did not own any real estate debt investments. As of June 30, 2010, we own five multifamily residential rental properties through our 100% owned subsidiaries, as follows: Subsidiary Purchase Date Leverage Ratio (1) Number of Units Property Location RRE Tamarlane Holdings, LLC, or Tamarlane 07/31/08 68% Portland, ME RRE Bent Oaks Holdings, LLC, or Bent Oaks 12/10/08 57% Austin, TX RRE Cape Cod Holdings, LLC, or Cape Cod 12/10/08 57% San Antonio, TX RRE Woodhollow Holdings, LLC, or Woodhollow 12/12/08 60% Austin, TX RRE Woodland Hills Holdings, LLC, or Hills 12/19/08 65% Decatur, GA Face value of mortgage divided by total property capitalization, including reserves, escrows, fees and closing costs. The following tables set forth operating statistics about our multifamily residential rental properties: Apartment Complex Average Occupancy Rate (1) Average Effective Rent per Square Foot (2) Ratio of Operating Expense to Revenue (3) Three Months Ended June 30, Tamarlane 96.5% 93.0% $ $ 41.82% 44.32% Bent Oaks 95.4% 89.5% $ $ 56.46% 64.09% Cape Cod 92.8% 94.7% $ $ 65.94% 62.98% Woodhollow 94.8% 92.9% $ $ 60.48% 70.84% Hills 95.5% 92.0% $ $ 49.38% 50.15% (Back to Index) 11 (Back to Index) Apartment Complex Average Occupancy Rate (1) Average Effective Rent per Square Foot (2) Ratio of Operating Expense to Revenue (3) Six Months Ended June 30, Tamarlane 95.8% 92.8% $ $ 40.29% 41.45% Bent Oaks 95.7% 89.4% $ $ 53.58% 60.13% Cape Cod 94.9% 92.8% $ $ 59.66% 59.76% Woodhollow 96.1% 93.4% $ $ 58.19% 62.65% Hills 96.0% 92.5% $ $ 44.04% 44.69% Number of occupied units divided by total units adjusted for any unrentable units. Average rental revenue divided by total rentable square footage. Rental operating expenses, excluding certain one-time expenses funded from reserves for capital expenditures, and general and administrative expenses, excluding asset management fees, as a percentage of rental income, excluding any adjustment for concessions. Results of Operations We generate our income from the net revenues we receive from our Properties.We also may, in the future, generate funds from the sale or refinancing of our Properties.Because we acquired our Properties in 2008, we do not expect that we will sell or refinance our Properties for at least the next year. Our operating results and cash flows from our Properties are affected by four principal factors: · occupancy and rental rates, · property operating expenses, · interest rates on the related financing, and · capital expenditures. The amount of rental revenues from our Properties depends upon the occupancy rate and concessions granted.Our Properties experienced an overall increase in their average occupancy rate during the six months ended June 30, 2010 of approximately 3.5%, to 95.7% from 92.2% for the prior year period.Unemployment among our resident base will often result in higher bad debt expenses as well as higher turnover costs due to tenants moving out of apartment units prior to the expiration of their lease term.In particular, two of our properties, Bent Oaks and Cape Cod, experienced higher than expected turnover costs in 2009 as a result of higher than normal move-outs, due in part, to the transition from prior ownership as well as general or real estate market conditions in Texas. The aggressive property-level programs that have been deployed by our Properties have led to the increase in occupancy rates experienced during the six months ended June 30, 2010, including, in particular, our lease assurance program and our lease rent optimizer, or LRO, program which includes rent concessions and a planned program of substantial capital improvements.Under our lease assurance program, we are marketing our apartment units to current and potential tenants who are worried about incurring substantial lease breakage penalties if they lose their jobs.The program allows tenants who sign new or renew leases to terminate their leases without penalty within 45 days after they provide proof of an involuntary job loss.Under our LRO program, we seek to price our rents for apartment units on a daily basis, based upon inventory in the marketplace and competitors’ pricing. We seek to control operating expenses through our General Partner’s automated purchase order system that compares actual to budgeted expenses and requires management approval of variances, and through the use of third-party service providers to seek best available pricing. (Back to Index) 12 (Back to Index) With the exception of one mortgage note, our existing financing is at fixed rates of interest and, accordingly, our interest cost has remained relatively stable during the period of our ownership of the Properties.Based upon current economic conditions and their effect on interest rates, and because our existing financing extends through periods ranging from 2015 to 2019, we expect that our financing costs will remain relatively stable during substantially all of our expected term on these notes.However, should interest rates change materially, the interest component of our variable rate financing, which is based upon the one-month British Banker Association London Interbank Offered Rate plus 323 basis points, and is capped at 7%, could change.A hypothetical 100 basis points of variance would change our annual interest expense by approximately $136,000. Under our capital improvements program, more particularly described in “Liquidity and Capital Resources,” we anticipate that we will spend approximately $5.7 million over our remaining life for property improvements intended to increase the Properties’ appeal to tenants.As we implement planned improvements to our Properties, we seek to increase our occupancy rates, and, potentially, our rental rates, thereby increasing our cash flow from operating activities. The following table sets forth the unaudited results of our operations for the three months ended June 30, 2010 (in thousands, except per unit data): June 30, Increase (Decrease) Dollars Percent Revenues: Rental income $ $ $ 38 2% Expenses: Rental operating ) -12% Management fees – related parties (3 ) -2% General and administrative 17 17% Depreciation and amortization ) -39% Total expenses ) -20% Income (loss) before interest expense, net ) -159% Other (expense) income: Interest expense ) ) − −% Interest income 20 26 (6 ) -24% Net loss $ ) $ ) $ -56% Weighted average number of limited partner units outstanding Net loss per weighted average limited partner unit $ ) $ ) Revenues – Three Months Ended June 30, 2010 Compared to Three Months Ended June 30, 2009 We attribute the 2% increase in revenues principally to an increase of 2.3% in the weighted average occupancy rate over the prior year period. Expenses – Three Months Ended June 30, 2010 Compared to Three Months Ended June 30, 2009 We attribute the $463,000 decrease in expenses primarily to the following: · a $360,000 decrease in depreciation and amortization due to all properties having fully amortized the value of their respective in-place leases; partially offset by an increase in depreciation resulting from capital expenditures we have made; and · an $118,000 decrease in rental operating expenses principally due to one-time costs incurred at Woodland Hills, Cap Cod, Bent Oaks and Woodhollow which were necessary to stabilize the properties in 2009. (Back to Index) 13 (Back to Index) The following table sets forth the unaudited results of our operations for the six months ended June 30, 2010 (in thousands): June 30, Increase (Decrease) Dollars Percent Revenues: Rental income $ $ $ 3% Expenses: Rental operating ) -6% Management fees – related parties 13 4% General and administrative (3 ) -2% Depreciation and amortization ) -40% Total expenses ) -19% Income (loss) before interest expense, net ) -212% Other (expense) income: Interest expense ) ) 2 −% Interest income 40 44 (4 ) -10% Net loss $ ) $ ) $ -60% Weighted average number of limited partner units outstanding Net loss per weighted average limited partner unit $ ) $ ) Revenues – Six Months Ended June 30, 2010 Compared to Six Months Ended June 30, 2009 We attribute the 3% increase in revenues principally to an increase of 3.5% in the weighted average occupancy rate over the prior year period. Expenses – Six Months Ended June 30, 2010 Compared to Six Months Ended June 30, 2009 We attribute the $776,000 decrease in expenses primarily to the following: · a $682,000 decrease in depreciation and amortization due to all properties having fully amortized the value of their respective in-place leases; partially offset by an increase in depreciation resulting from capital expenditures we have made; and · a $104,000 decrease in rental operating expenses principally due to one-time costs incurred at Woodland Hills, Cape Cod, Bent Oaks and Woodhollow which was necessary to stabilize the properties in 2009. Liquidity and Capital Resources During 2008 and 2009, we raised approximately $32.5 million through the issuance of limited partnership interests, including $1.6 million from our General Partner.After payment of our organizational and offering costs, the funds were used principally to purchase five properties and as reserves for capital expenditures. The following table sets forth our sources and uses of cash (unaudited): June 30, Provided by operating activities (1) $ $ Used in investing activities ) ) (Used in) provided by financing activities ) (Decrease) increase in cash $ ) $ Including changes in operating assets and liabilities. (Back to Index) 14 (Back to Index) Our liquidity needs consist principally of capital to pay the Properties’ debt service, operating expenses, capital expenditures and monthly distributions to the limited partners.Our ability to meet our liquidity needs will be subject to our ability to generate cash from operations as well as the amount of our cash reserves and working capital.The ability to generate cash from operations will depend on the occupancy rates, rates charged to tenants compared with competing properties in the area and the ability of tenants to pay rent.Occupancy rates can fluctuate based on changes in local market conditions where the Properties are located such as: excessive building resulting in an oversupply of similar properties, deterioration of surrounding areas or a decrease in market rates.The rates charged to tenants compared to competing properties can be affected by a lack of perceived safety, convenience and attractiveness of a property. During the six month periods ended June 30, 2010 and 2009 we incurred net losses; our net income or loss is substantially affected by non-cash expenses, principally depreciation and amortization expense, as is common for entities that own real properties.Our net loss for the six month periods ended June 30, 2010 and 2009 of $597,336 and $1,475,940, respectively, included $1,088,814 and $1,761,439, respectively, of non-cash depreciation and amortization expense.We define adjusted cash flow from operations, a non-GAAP liquidity measure, as net cash provided by operating activities adjusted for net changes in assets and liabilities.Our operations generated $491,478 and $285,499, respectively, of positive adjusted cash flow from operations for the six month periods ended June 30, 2010 and 2009.Management views adjusted cash flow from operations as a useful and appropriate supplement to cash provided by operating activities, since distributions to limited partners depend upon this measure.Unless our properties are affected by the factors referred to above in “-Results of Operations,” we anticipate that we will generate a similar amount of positive adjusted cash flow from operations for the six months ended December 31, 2010. The following table reconciles net cash provided by operating activities to adjusted cash flow from operations as described in the paragraph above: June 30, Net cash provided by operating activities $ $ Net changes in operating assets and liabilities ) Adjusted cash flow from operations $ $ In addition to this positive adjusted cash flow, as of June 30, 2010, we had $11.5 million in cash reserves and $250,000 in working capital.Accordingly, we believe we will be able to meet our liquidity needs for the foreseeable future.During the six months ended June 30, 2010, we have spent $204,601 on capital expenditures such as exterior paint projects, roof replacements, landscaping upgrades, parking lot paving, and turnover costs and anticipate future expenditures, as follows by property: Subsidiary Capital Expenditures Future Discretionary Capital Expenditures Tamarlane $ $ Bent Oaks Cape Cod Woodhollow Hills Total $ $ Although our capital expenditures were nominal during the six months ended June 30, 2010, we have planned a series of major capital projects for our Properties, including landscaping, parking lot paving, signage upgrades, construction of a clubhouse, upgrades to exterior structures, replacing the HVAC condensing units and replacing water heaters.Our planned expenditures of $5.7 million are a reduction from the $11.3 million we previously reported, since we do not believe that, under current market conditions, the additional expenditures will allow us to increase occupancy and rental rates sufficiently to provide an acceptable return on the capital that would have been invested.The reductions principally involve interior upgrades such as cabinets, appliances, light fixtures and countertops.We review future expenditures periodically and adjust them based on both operating results and local market conditions.We cannot assure you that we will complete projects currently planned or that we will not change our plans in response to changes in market conditions.Pending future reviews of our capital projects program, we intend to use the reserves not needed for the program to fund increased debt service requirements, which begin in early 2011. (Back to Index) 15 (Back to Index) Critical Accounting Policies For a discussion on our critical accounting policies and estimates, see the discussion in our registration statement on Form 10 under “Management’s Discussion and Analysis of Financial Condition and Results of Operations – Critical Accounting Policies and Estimates.” ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Omitted as permitted under rules applicable to smaller reporting companies. ITEM 4. CONTROLS AND PROCEDURES Disclosure Controls We maintain disclosure controls and procedures that are designed to ensure that information required to be disclosed in our periodic reports under the Securities Exchange Act of 1934, as amended, or the Exchange Act, is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms, and that such information is accumulated and communicated to our General Partner, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure.In designing and evaluating the disclosure controls and procedures, our General Partner recognized that any controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives, and our management necessarily was required to apply its judgment in evaluating the cost-benefit relationship of possible controls and procedures. Under the supervision of our General Partner’s principal executive officer and principal financial officer, we have carried out an evaluation of the effectiveness of our disclosure controls and procedures as of the end of the period covered by this report.Based upon that evaluation, our General Partner’s principal executive officer and principal financial officer concluded that our disclosure controls and procedures are effective at the reasonable assurance level. Changes in Internal Control over Financial Reporting There has been no change in our internal control over financial reporting that occurred during the three months ended June 30, 2010 that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. (Back to Index) 16 (Back to Index) PART II.OTHER INFORMATION ITEM 6. EXHIBITS Exhibit No. Description Amended and Restated Agreement of Limited Partnership. (1) Certificate of Limited Partnership. (1) Forms of letters sent to limited partners confirming their investment. (1) Certification of Principal Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Principal Financial and Accounting Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. Certification of Principal Executive Officer pursuant to Section 1, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Certification of Principal Financial and Accounting Officer pursuant to Section 1, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. Filed previously as an exhibit to the Partnership’s registration statement on Form 10 and by this reference incorporated herein. (Back to Index) 17 (Back to Index) SIGNATURES Pursuant to the requirements of Section12 of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. RESOURCE REAL ESTATE INVESTORS 7, L.P. By:Resource Capital Partners, Inc., its general partner August 13, 2010 By:/s/ Kevin M. Finkel Kevin M. Finkel President (Principal Executive Officer) August 13, 2010 By:/s/ Steven R. Saltzman Steven R. Saltzman Vice President – Finance (Principal Financial and Accounting Officer) 18
